Citation Nr: 1811829	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from August 2003 to April 2009.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from February 2012 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case claims entitlement to service connection for TBI; however, the RO has denied the claim at least in part on the basis that the evidence has not shown a current diagnosis of a TBI during the period on appeal or proximate thereto.  At the September 2017 hearing, the Veteran reported that she had been referred for a TBI assessment through the VA Palo Alto Health Care System, which she said she attended on or about April 2017.  A review of the claims file shows that the most recent VA treatment records associated with the claims file are dated from June 2016.  As such, these outstanding VA treatment records are potentially relevant to the appeal and should therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records to include records associated with the VA Palo Alto Health Care System from June 2016 to the present.

2.  After completion of the above, the AOJ should determine if any additional development is warranted, and if so, such development should be completed.

3.  Then, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




